Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on December 4, 2020 and also March 18, 2020 do not fully comply with the requirements of 37 CFR 1.98(b) because the references that have been lined-through on their associated PTO/SB/08(a/b) forms are either missing and/or lack sufficient identifying information on the document that would render them recognizable by a reader.  Please ensure that each submitted document is accompanied w/ the appropriate identifying information in the English language.  Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).

Drawings
The Applicants’ Drawings filed on December 27, 2019 have been approved by the U. S. examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicants’ specification in paragraph number 27 submits that conventional spray dry absorbers are typically made entirely from 
The international examiner has offered at least US 2009/0257932 A1 and also US 2012/0177541 A1 as alleged inventive step “Y”-type references in the Written Opinion associated w/ PCT/US2019/068815.  Within this Written Opinion, the international examiner submitted that this US 2009/0257932 A1 described what appears to be the Applicants’ base process for desulfurizing an exhaust gas (please note claims 1, 18-20 and 33-34 and also figures 1 and 2 in this US 2009/0257932 A1).  The international examiner admitted and conceded that this US 2009/0257932 A1 lacks a teaching of providing or using wall plates (associated w/ the barrels/spray driers) that comprise a corrosion-resistant alloy, but concluded that this difference would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because US 2012/0177541 A1 describes the use of a pillar honeycomb structure that is made of stainless steel or a nickel base alloy (please note at least claims 1-11 and also figures 11 to 17 in this US 2012/0177541 A1 reference).
The U. S. examiner is of the opinion that the person having ordinary skill in the art would not come to conclusion that the use of corrosion-resistant alloys to construct or clad the wall plates in a spray drier/barrel would be obvious from a reference that describes the provision of a honeycomb catalyst carrier that may be constructed from stainless steel or a nickel alloy (as described in paragraph numbers 11 and 42 in this US 2012/0177541 A1).  This US 2012/0177541 A1 does not address the problem of how to minimize corrosion in an exhaust gas treatment system/apparatus/device (i. e. the Applicants’ field of endeavor: please note at least paragraph number 29 in the Applicants’ specification), but is rather directed to the non-analogous prior art problem of how to prevent electric current from 
The search of the U. S. examiner produced U. S. Pat. 4,298,497 (which discloses the use of a bentonite carrier supporting sodium aluminate to neutralize acid corrosive agents in boiler exhaust gases: please note at least the abstract in this U. S. Pat. 4,298,497) and also U. S. Pat. 6,126,910 (which describes the removal of at least sulfur trioxide and/or hydrogen halides out of the exhaust gas emitted from a burner as a means for minimizing corrosion: please note at least the abstract in this U. S. Pat. 6,126,910).  However, neither of these U. S. Pat. 4,298,497 or U. S. Pat. 6,126,910 references provide the Applicants’ claimed solution to the prior art problem of spray drier/barrel corrosion by constructing the wall plates or cladding the wall plates of such spray driers/barrels w/ a corrosion-resistant alloy (as embraced in the scope of at least the Applicants’ independent claims).
Hence, all of the Applicants’ independent claims, as well as the claims that are directly or indirectly dependent thereon, have been allowed over the prior art of record.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736